OFFICE   OF ‘I’HE AT7’ORNEY GENERAL      OF TEXAS
                                             AUSTIN




      Honorable b. L. Hlnuron,
                             Jr.
      county nuditor
      Llvlngaton,TQxtias
      Polk    County

      Dear    s1r:                             O~lnlon Ho. O-52J.8
                                               2s:   Can a luaber   oompany
                                                     whioh operates Ita own
                                                     trucks for hauling tisber
                                                     to  ltr mill, eoae of which
                                                     ir grown on it6 land and
                                                     mme of whfoh le gurohar.4
                                                     from other@, regleter it8
                                                     truok6 with tara lloenser
                                                     in8tead 0r comaerolallicenses.
                       Your letter to ue doted hgrfl 6, 1943, propounded
      the    r0il0wi~     q.clec5ti.n:

                      vtmt8 bng lm6r Lumber c0ap4my, or thie 00uey
               own8 eereral truuko whioh thel uee to heul lo@ to
               their till fro& tinbsr   owned bf them over the dlffarent
               p~-t8 0r th0 00my.      They own roar-or the luid thl6
               tlaber   is on end only own the timber on ethos tracts
               wblcb thep buy Srom different   people ovex the oountf."
                    "Can Texas Lens Leaf Lumber Coapany, a Corporation
               of the Ytatc of Texas. regleter their truaks with Farm
               Llcenee Instead oi CommerolalLlcenee under the abow
               alrcui?i!3tRnocref"
                      frr zos~onse to    said latter   our atiinistratl*e
     Psei6tRnt)      Yx. S. C. Caeon     mailed   you copier  of our Op5A~ons
     Hoe. O-3317, 0-33~1, and O-527, which we thought fully
     covered the C&0atlGsi of law involved in your situation.
                 In reply to Sr. CRSOII*IIletter enaloelngthe
     Oplnionlrabse referred to,  w  P3OeiYfbd YOUr 16ttsr Or
     api   12, 1943, stating that the lumber Wnipany 8till




II
ifosotablo E. L. HInoon, Jr.           pAge 2


ooatonded that it oould buy fern truok licenrw for  ita tmeka.
   par Abttef ot kpril 12, you raqueot that wo epeelflo~Uy
Ill.
a~mer the tollowIng question:
                  *Can Y Lumber Compagaay,
                                        ukleh   operatea their own
             trucks ror t&z yurposa  QI hauling logs to their O*UL
             Nell ior proobrslne  and for eela of tha lumber, and
             who om the tlrober,refristartheir traoka with fara
             Iloam undor iirtlclo   667lk-E and Artlole 687so-6a.n
            Both of your lottorr 8tate that the Luabbr Co-9
hauls both timber groun 011ito own luad and tlmbm puromed
trua other8 CO its nil1 r0r prooer8lng.
                  In our Opin&oa Ho. W-827 Qated Aprlll7, 1.030,thir
dbparkaent       held that the bon6flt8 or artloles 667&p6a leo r uo u
only to peratms transporting their  own pro&ate end aot to thooo
trur8portiog art10186 purohaeod Roar other*.   In our Opinian
lo. O-2201 thlr dopertint   again oonstrued attic18 b69Seba   fn
whloh OpilrlonIt citbd with spproial and puotad Iron our 0 l~lon
Ho. O-627 and hold that QM tranqxwting oattlo ~~rohoood Rp01
AAOthSS VIAEnot OiItlttidto the LWAOritS
                                 ,.,     Of oe$d 6rtiOlO.
                  Tha 47th LegIslaturolaondod article 6675~~$o
lffeetlvoApril        No, lW, eo a8 to in~ludo %19tlbw in it8
naturAl akte*    within itr oiarririoation.  our OpinIona
Boa. 0.589 and 04801, both of whloh conrtruod artlolo (ibT(k-ba
were writton prior to the wndaont of oald artiule, and the
Lqislature    readopted tba phrareelogy 'hia oiaa poultry,* oto,
thereby ffidmoing a legfdatire intont to adopt our aonotruotion
of ulid IAA&uage.
              hrtfole 687ba-2 hem ao applioetlonwhotever to
tka   iaoto favolvrd hore.
                  rt   iouewa   that our auwbr to four pubrrtlon
                                                               ir
t&t a lumbar oomperq whiah haut8 tSnbor puroharod from other8
A# USA &S that sn>m dn ita 0m land to fta aiu ror mmo~sing
ir no tlntltlod to the beaefito yrrrridodby artfole Ob Sa-ba.